Exhibit 10.3 The Partnership has redacted certain confidential information in this agreement in reliance upon its confidential treatment request that it has filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. In this agreement, we indicate each redaction by use of anasterisk *. GAS PURCHASE AND PROCESSING AGREEMENT BETWEEN DUKE ENERGY FIELD SERVICES, INC., A COLORADO CORPORATION AND UNITED STATES EXPLORATION, INC, A COLORADO CORPORATION AND PETROLEUM DEVELOPMENT CORPORATION, A NEVADA CORPORATION ("DEDICATED ACREAGE") INDEX I REPRESENTATIONS OF SELLERS 2 II COMMITMENT OF SELLERS' GAS 2 III CONSTRUCTION OF PIPELINE GATHERING SYSTEM 2 IV QUANTITY 2 V GENERAL TERMS AND CONDITIONS 3 VI PRICE 3 VII NOTICES 3 VIII TERM 4 IX MISCELLANEOUS 4 EXHIBIT A - THE LEASES Page 1 A EXHIBIT B - APPENDIX - GENERAL TERMS AND CONDITIONS 1 DEFINITIONS Page 1 E 2 POINT(S) OF DELIVERY, PRESSURE AND OWNERSHIP Page 2 B 3 RESERVATIONS OF SELLER Page 3 B 4 QUANTITY RESTRICTIONS Page 3 B 5 SELLER'S WARRANTIES Page 4 B 6 EASEMENTS Page 4 B 7 SHRINKAGE Page 4 B 8 GAS MEASUREMENT AND QUALITY Page 4 B 9 ALLOCATION OF RESIDUE GAS & PLANT PRODUCTS REVENUES Page 6 B 10 PRICING INFORMATION & REFUNDS Page 7 B 11 TAXES Page 7 B 12 PAYMENT Page 7 B 13 SELLER'S REPRESENTATIVE Page 8 B 14 REGULATORY BODIES Page 9 B 15 FORCE MAJEURE Page 9 B 16 DEFAULTS Page 10 B 17 UNECONOMIC WELL CONNECTIONS Page 10 B 18 UNECONOMIC OPERATION OF GAS PLANTS Page 10 B 19 LITIGATION - ATTORNEYS' FEES Page 11 B 20 DAMAGES Page 11 B 21 GENERAL Page 11 B (REVISED 10/11/99) GPA 018 R (TLL,S/D) GAS PURCHASE AND PROCESSING AGREEMENT THIS GAS PURCHASE AND PROCESSING AGREEMENT, entered into as of the last date acknowledged below, (herein, as the same may be amended from time to time, called this "Agreement") by and between DUKE ENERGY FIELD SERVICES, INC., a Colorado corporation, with offices at 370 Seventeenth Street, Suite 900, Denver, Colorado 80202, hereinafter referred to as "Buyer/Processor", and UNITED STATES EXPLORATION, INC, a Colorado corporation, whose address is 1560 Broadway, Suite 1900, Denver, Colorado 80202, and PETROLEUM DEVELOPMENT CORPORATION, a Nevada corporation, whose address is 103 E. Main St., Bridgeport, WV 26330, hereinafter referred to collectively as "Sellers". R E C I T A L S 1 Buyer/Processor owns, operates and maintains a natural gas gathering system, compression facilities and natural gas processing facilities, and Buyer/Processor's designee owns, operates and maintains certain natural gas liquids fractionation facilities (the "Fractionator"), all such facilities in the aggregate hereinafter referred to as the "Facilities", which Facilities are located in Weld, Larimer, Morgan, Adams and Boulder; Counties, Colorado, to enable Buyer/Processor to purchase and accept delivery of Sellers' natural gas (including natural gasoline and other liquefiable hydrocarbons), produced and saved from the oil and gas leases, lands and formations committed hereunder, at the Point(s) of Delivery defined herein. 2 Sellers own and hold, or have an interest or interests in certain oil and gas leases, wells and/or- lands described in Exhibit "A" attached hereto and made a part hereof, said oil and gas leases, wells and/or lands and formations thereunder hereinafter sometimes being referred to as the "Leases". 3. Sellers desires to sell to Buyer/Processor all of the Gas owned or controlled by Sellers which is produced and saved from the Leases covered hereunder; as well- as to contract with Buyer/Processor to process all such Gas upon the terms and for the consideration herein expressed. 4 Buyer/Processor desires to purchase, gather and process Sellers' Gas, as defined herein, utilizing the Facilities constructed, owned and operated by Buyer/Processor upon the terms and for the consideration herein expressed. (DEDICATED ACREAGE) 5 Buyer/Processor has entered into, and may enter into additional, third-party Residue Gas Sales Agreements pursuant to which Buyer/Processor shall utilize its best efforts to sell the Residue Gas resulting from the processing of Sellers' Gas (as defined herein). FOR GOOD AND VALUABLE CONSIDERATION, the Parties hereto agree as follows: ARTICLE I REPRESENTATIONS OF SELLERS 1.1 Sellers represent and warrant to Buyer/Processor, its successors and assigns, that Sellers own an interest in, or have the right to market Sellers' portion of the Gas produced and saved from the Leases ("Sellers' Gas") and that Sellers intend to construct, or cause to be constructed, the facilities necessary, if any, to enable Sellers to sell and deliver to Buyer/Processor for sale at the Point(s) of Delivery, as hereinafter set forth, all of Sellers' Gas in accordance with the terms and provisions of this Agreement. ARTICLE
